1    WILLIAM J. PORTANOVA, State Bar No. 106193
     Attorney at Law
2    400 Capitol Mall, Suite 1100
     Sacramento, CA 95814
3
     Telephone: (916) 444-7900
4    Fax: (916) 444-7998
     Portanova@TheLawOffices.com
5
     Attorney for Defendant
6    Cecilia Yu
7

8                         UNITED STATES DISTRICT COURT
9                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,          CASE No. 2:16-cr-00079-GEB
12                 Plaintiff,           STIPULATION REGARDING EXCLUDABLE
                                        TIME PERIODS UNDER SPEEDY TRIAL
13        v.                            ACT; (PROPOSED) FINDINGS AND
                                        ORDER
14   CECILIA YU,
                                        DATE: May 31, 2019
15                 Defendant.           TIME: 9:00 AM
16

17       With the Court’s permission, defendant Cecilia Yu and
18   plaintiff United States of America, by and through their
19   undersigned attorneys, hereby stipulate as follows:
20       1.    By previous order, this matter was set for status on
21             May 31, 2019;
22       2.    By this stipulation, defendant now moves to continue
23             the status conference until August 16, 2019 and to
24             exclude time between May 31, 2019 and August 16, 2019
25             under local code T4.    Plaintiff does not oppose this
26             request.
27

28
                                        1
1          3.   The parties agree and stipulate that the Court find

2               that counsel for the defendant requires additional time

3               to review the current charges, to review the extensive

4               discovery, to conduct investigation and research

5               related to the charges and to prepare to discuss the

6               matter with his client.

7          4.   The government does not object to the continuance.

8          5.   Based on the above-stated findings, the ends of justice

9               served by continuing the case as requested outweigh the

10              interest of the public and the defendant in a trial

11              within the original date prescribed under the Speedy

12              Trial Act.

13         6.   For the purpose of computing time under the Speedy

14              Trial Act, 18 U.S.C. § 3161, et seq., within which the

15              trial date must commence, the time period of May 31,

16              2019 to August 16, 2019, inclusive, is deemed

17              excludable pursuant to 18 U.S.C. § 3161(h)(7)(A),

18              (B)(iv) and Local Code T4 because it results from a

19              continuance granted by the Court at defendant’s request

20              on the basis of the Court’s finding that the ends of
21              justice served by taking such action outweigh the best

22              interest of the public and the defendant in a speedy

23              trial.

24         7.   Nothing in this stipulation and order shall preclude a

25              finding that other provisions of the Speedy Trial Act

26              dictate that additional time periods are excludable
27              from the period within which a trial must commence.

28   ///
                                      2
1        IT IS SO STIPULATED.

2
     DATED: May 29, 2019         /s/ William J. Portanova__________
3                                WILLIAM J. PORTANOVA
                                 Attorney for Defendant
4
                                 CECILIA YU
5

6

7    DATED: May 29, 2019         /s/ Mira Chernick_________________
                                 MIRA CHERNICK
8                                Assistant United States Attorney

9

10       IT IS SO FOUND AND ORDERED.

11       Dated:   May 30, 2019

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                       3
